Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1594

                         GEORGE WASHINGTON,

                       Plaintiff, Appellant,

                                    v.

                      CUMBERLAND COUNTY JAIL,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     George Washington, on brief pro se.
     Michael J. Schmidt, on brief for defendant, appellee.




                          December 30, 2005
          Per Curiam.      After carefully considering the briefs and

record on appeal, we affirm the judgment below.1

          The record at summary judgment failed to reveal any

trial-worthy issue.   Fed. R. Civ. P. 56(c); Triangle Trading Co.,

Inc., v. Robroy Indus., Inc. 200 F.3d 1 (1st Cir. 1999).             Among

other problems, the appellant admitted that he never exhausted

administrative remedies concerning his claim that he was denied

access to legal materials. Nicolo v. Philip Morris, Inc., 201 F.3d

29 (1st Cir. 2000).   In addition, he raises new issues on appeal

that were not developed below, thus, are not properly before us.

Hernandez-Hernandez v. United States, 904 F.2d 758 (1st Cir. 1990).

          Affirmed.   1st Cir. R. 27(c).




     1
       Accordingly,   we    shall   not   appoint   of   counsel   for   the
appellant.

                                    -2-